PER CÜRIAM.
We affirm appellant’s conviction based on our earlier decision in State v. Mallory, 409 So.2d 1222 (Fla. 2d DCA 1982). However, we remand this case for the following reasons. The jury convicted appellant of misdemeanor possession of marijuana and being a principal in the delivery of marijuana. The judgment, however, indicates that appellant was found guilty of conspiracy to deliver marijuana, being a principal in the delivery of marijuana, and felony possession of marijuana. The judgment should be corrected on remand to conform with the jury verdict. The second reason for remanding this case is that the trial judge imposed an illegal general sentence. Dorfman v. State, 351 So.2d 954 (Fla.1977). Affirmed as to conviction; remanded for correction of sentence and judgment.
BOARDMAN, A.C.J., and DANAHY and CAMPBELL, JJ., concur.